IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                           FILED
                                                                        January 14, 2009

                                      No. 08-30348                   Charles R. Fulbruge III
                                                                             Clerk

RENT-A-CENTER INC

                                                 Plaintiff-Appellant
v.

DANIELLE BARKER

                                                 Defendant-Appellee



                   Appeal from the United States District Court
                          Western District of Louisiana


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
       We VACATE the judgment of the district court and REMAND for
reconsideration in light of the Supreme Court’s decision in Hall Street Associates,
L.L.C. v. Mattel, Inc., 128 S. Ct. 1396 (2008).
       VACATED AND REMANDED




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.